Case 1:19-cv-09617-KPF Document 67-11 Filed 06/21/21 Page 1 of 4




          EXHIBIT K
   Case 1:19-cv-09617-KPF Document 67-11 Filed 06/21/21 Page 2 of 4


O newsweetcomideath-valley-lake-california-flooding-rain-winter-storm-1362695

                                                             TIE BRITISH-OR-IRISH QUIZ
                                                             14116Cliel ry let MY TOMISM

                                                             TM Wit •PO•AlitYpa Oferefei Y< IOSA GUAM

                                                             See Mae




             Ike Deo 02 2019
                                                                        Newsweek                                                                  lIR   SUBSCRIBE >

            U.S,      WOrld       Business           TeCh & Science            Culture     Newsgeek     Sports   Health    Opinion        Vantage




             HUGE LAKE APPEARS IN DEATH VALLEY, ONE
             OF THE HOTTEST, DRIEST PLACES ON EARTH

                                                                                                                      SPON::4E3 6! :A:

                                                                                                                      Keeping life-savers airborne
                                                                                                                                V.trt.t      cAr,,,     c


                                                                                                                                          Set Yom


                                                               0       CONTINUE                                       FEATURED SLICESHO'hi




                                   TODAY'S TOP vTORY

                                   DEADLY STORM                    SLAMS CALIFORN
                                   H       01.4 .tho V.05./ DES X IA 4. ICAI     EVACUAIIG

                                                                                                                      A Look at Every Starbucks Winter
                                                                                                                      Holiday Cup By Year from 1997 to 2019

              "ARE 0000000


               e.t         :141110101.11        itC01/111t          ••11%




             R       esients of California have been battling severe weather for weeks. But amid the chaos. the
                     ran has created a Ske in the usually arid Death Vatey.                                           What Starbucks Christmas Holiday
                                                                                                                      Drinks Are Available This Year?
             One of the hottest and driest places in the world. the temporary lake emerged after the desert
             vale/ was drenched with 0.87 inches of ran on March 5 and B. Yleather.com repered.

             A/though k may not sound tlke much. that's about a third of Death Valley's yearly average.
             meteorologist Chris Ddce said. "Because water is not readily absorbed in the desert environment
             even moderate rainfall can cause Flooding at Death Valley."

             Cr. as WAS meteorologist Todd Lericos previously told local outlet SF Gate. "Ifs lice putting water
             on compete"
                                                                                                                      Meet the Master Carver Who Turns
                                                                                                                      Pumpkins Into Portraits
             The area near Salt Creek has seen norary pods before. but the size of the lice is paniculary
             notable, education and ircerpeetaton chief Patrick Taylor told the publication 'It has formed
             before in smeller ponds. but I don't remember seeing k the large in this location before.' said
             Taylor. who hasworked at the park for sex years.

             Hannah Cloke a hydrologist a the University of Reading n the U.K. called the lake lascnaang
             Acombination of heavy rain and very dry soi, she explained. can alto,/ wan bodes of water to
              pool surprisingly qui:My—a bit Ske a road that fills vath water whet :sin overwhelms its drains.
             'Wren the rainfall's very heavy. prolonged or you get lots of SEMIS one after the other, n can
             take only a matte of hours to create a lake appearance on dry ground: she told Nenalieek.                Our Cosplay Favorites from NYCC 2019

             "Of course in meter pans of the world we see such flooding regularly.' she said. But in desert
             regions like Death Valley. she added, 'I haven't seen anything quite lice that before"




                                                                                                                                               NEWS000081
      Case 1:19-cv-09617-KPF Document 67-11 Filed 06/21/21 Page 3 of 4



C   O newsweek.com/death-valley-lake-california-flooding-rain-winter-storm-1362695


                 Photographer Elliott McGucken capoired the Sak Creek spectacle and shared several snaps on
                 Instagrarn this week its a surreal haling seeing so much water in the worlds driest place' he
                 tdd SF Gate 'Nature presents this ephemeral beauty. and I think a lot of efux photography is
                                                                                                                                                                 0
                 about s searchthg for it and then capturing it
                                                                                                                                  The Great Alone: Walking the Pacific
                   0   ihip•WaiCaularAlimmdcmaia n ay.           t.c...!    wvarr.••1 caw Fa ermot-•                              Crest Trail


                                   Should gun rights under the Heller decision be
                                    ex anded to extend outside of one's home?
                           0 Yes. 4.mpica arse Scorakroternoed
                           O

                           0
                                   .14 slio.14
                                             / 1 rot 00

                                   h13 %raid al r, a

                           0 I ifont taawt...0
                                                           900

                                                          Mace
                                                                                                                                      iff,                           *1';°
                                                                                                                                  SPONSCKED .

                                                                                                                                  Think Electric Cars Are Weird?
                                                                 LUXURY RETIRE/ENT HOMES                                          Clothe cars. Tncy'le eQ.,..s; new. With:anger
                                                                                                                                  Trances. faster emargng.arzl many models to.
                                                                 SPONSORMIN Tit lie rout las

                                                                 A no. barn al raircowt co-ristar.calort.   v..c....91‘..51,10.                      See More
                                                                 53Cufata Serra".

                                                                 See More

                                                                                                                                       Wel SIGN UP FOR OUR
                                                                                                                                       Rea tEVELETTER
                 111cGucken said park officials told him the lake appeared to reach a length of about 10 :Hies at is                     SIGN UP >
                 peak But they didn't know exactg how large the body of water had stretched. Although the water
                 was sal sell there Tuesday. the lake is reponecky shrinking                                                            Updskycerpeleseseet•

                               alot rnca,aen
                                                                                                        VYr 1.01111•




                                                                                                                                                             •

                        Vlas Mae on insuiyan                                                                                                         Try Free

                            0 ILL)
                       tea lilts
                       tillocetugudien

                                   la& Scot-cut 9.,441, 1400 Nircac.: estla4nnumbenabo el:c4“44
                       toticattoina nirvana ‘noit ec4xhoto,c.:447 *national:4,U racztts.:1,T.Mttlion
                       • clepartmemonnonrAnar reine.naln.i•caxtualcro.monapak flaSp, CAN:4N etirOXIShaS
                                                         reurnalionp tocatholcmy. tcrarts.f0..i racatrwilWals
                       erty.Idrant • dcalwairlaunct rtny.tashan Ithrun?orcaora fanave.-ar.
                       nirgiscapcprworgaph,t         trizzoralpwis tostly.a tevcar.w...1.1r.49c: ttatot....14.atbay



                       Ate a ?Milken!




                                                                                                                                                          NEWS000082
                                                      Case 1:19-cv-09617-KPF Document 67-11 Filed 06/21/21 Page 4 of 4

4- 4 Cr          O    newsweek.com/death-valley-lake-california-flooding-rain-winter-storm-1362695

Newsweek   HUGE LAKE APPEARS IN DEATH VALLEY, ONE OF THE HOTTEST, DRIEST PLACES ON EARTH I U.S.


                                     RELATED STORIES                  venter storms have been batwing California for weeks. Gorging
                                                                      flash floods, irudslides and even a sinkhole Co The Golden Sate.
                                     Experts Fey Cali/omit, lea<
                                                                      But the wet weather also brought tuitions of painted lady tutter%es
                                     Prepared For liege Storm
                                                                      to Southern California in February in the tamest rregra6on event
                                     California Slammed WO More       since 2C05.
                                     Han Rain end Hooding
                                                                      Experts say the rain created a super bloom event. n which plants
                                     California Winter Storm Bring,   and boerfies kuiished on a massive scale. "The more plants. the
                                     Han Rain end Snowfall            more butterflies" University of California. Davis. professceArt
                                                                      Shapiro said at the time.

                                     One conservationist said the butterflies made him feel 'like a Disney recess: while he was
                                     cyang in Riverside County. 'They were flying patalle; to me. pm bobbing along as I rode pat:.,.:
                                     date palms." James Danoff-Burg said. "It was absolutely
                                                                                                                                                  MAIL
                                     This article has been updated volt comment kw Hannah Choke
                                                                                                                                                  BEAR
                                                                                                                                                        PREMIERES
                                                                                                                                                     WED 9P
                                                                                                                                                    Discovery




                                                                                                                                            Trump Signs Largest Wilderness
                                                                                                                                            Protection Lew in Decade




                                       Agent vier ce SskCreek in Oen* Very Notre NA( in Donn Yoroy Cdifonlia on Coney 14,2017.
                                       RHONA VASE/AFPX£T7Y OWES


                                     REQUEST REPRINT I LICENSING. SUBMIT CORRECTION CR VIEW EDITORIAL GUIDELINES
                                                                                                                                            California Slammed With More Heavy
                                     SPONSORED CONTENT                                                                                      Rain and Flooding




                                     Former Fox News Host Is            Dads Are Getting Super            74.Year-Old Grandma
                                     Back. What's His Goal?             Ripped On This Stuff,             Shocks Doctors: Forget
                                     Watch Now                                                            Botox. Do This
                                                                                                                                            Temperature Hits 51C on India's Hottest




                                                                                                                                                                                      NEWS000083
